DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
Response to Amendment
The Examiner acknowledges Applicant’s response filed on 01/24/2022 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mark Goldberg on 02/04/2022.

The application has been amended as follows: 
Claim 1
Line 17: “wherein a mole ratio of oxygen to 

Claim 10
Line 19: “wherein a mole ratio of oxygen to 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 6-8, filed 01/24/2022, with respect to the rejections of claims 1, 3, 4, 6-10 and 12-16 under 35 U.S.C. 112(a) and 35 U.S.C. 103, respectively, have been fully considered and are persuasive. The Applicant has persuasively argued and amended independent claims 1 and 10 to include a mole ratio range of oxygen to fuel and feed in the supersonic reactor of 0.223-0.26 which is supported by Fig. 3, which is not taught or suggested by the prior art. Therefore, the rejections of claims 1, 3, 4, 6-10 and 12-16 under 35 U.S.C. 112(a) and 35 U.S.C. 103, respectively, have been withdrawn. 


The closest prior art of record, Negiz et al. (US 2014/0058149 A1), discloses a process for producing olefins, alkynes and hydrogen as illustrated in Figure 5 comprising:
a. combusting a fuel stream in a combustion zone of a supersonic reactor to produce a combustion gas effluent stream ([0028]; [0030]; [0059]);
b. pyrolyzing a feed stream in a pyrolysis zone of the supersonic reactor in the presence of the combustion gas effluent stream to produce a pyrolysis zone effluent stream ([0033]; [0059]);
c. quenching the pyrolysis zone effluent stream to produce a quenched stream ([0040]; [0060]);
d. compressing the quenched stream to form a compressed quenched stream ([0061]);
e. separating the compressed quenched stream in a solvent separation column into a product stream comprising acetylene and a gas stream comprising hydrogen, methane, carbon monoxide and carbon dioxide ([0061]);
f. converting a portion of the carbon oxide in the gas stream in a methanation reactor into methane and producing a methanation reactor effluent ([0064]; [0065]; [0068]);
g. removing a carbon dioxide stream form the methanation reactor effluent in an amine scrubber and generating a methane containing stream ([0068]; [0048]); and
h. recycling the methane containing stream to the supersonic reactor ([0068).
Negiz discloses an embodiment in which the fuel is hydrogen, the oxidizer is oxygen, and the ratio of hydrogen to oxygen is a 3/1 molar ratio ([0028]), however, Negiz does not disclose or suggest any molar ratio of oxygen to fuel and feed. There is no motivation or guidance to select such a specific mole ratio range or optimize such a mole ratio and therefore the subject matter of claims 1, 3, 4, 6-10, and 12-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772